              Case 3:18-cv-05425-JLR Document 163 Filed 01/04/21 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7
                             UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 8
                                      AT SEATTLE
 9

10          OCEAN GOLD SEAFOODS, INC.,                      CASE NO. C18-5425JLR
            et al.,
11                                                          ORDER OF DISMISSAL
                                  Plaintiffs,
12                 v.

13
            HARTFORD STEAM BOILER
14          INSPECTION AND INSURANCE
            COMPANY,
15
                                  Defendant.
16
            The court having been notified of the settlement of this matter (Stip. (Dkt. # 161)
17
     at 1) and it appearing that no issue remains for the court’s determination:
18
            IT IS ORDERED that this action and all claims asserted herein are DISMISSED
19
     with prejudice and without costs to any party. The pending motion to strike an
20
     affirmative defense (Mot. (Dkt. # 160)) is DENIED as moot. The parties ask in their
21
     joint stipulation for the court to withdraw or strike its June 22, 2020, order. (Stip. at 1-2.)
22


     ORDER - 1
             Case 3:18-cv-05425-JLR Document 163 Filed 01/04/21 Page 2 of 2




 1   Although the court will not withdraw or strike its prior order, the court will instead seal

 2   the order. Accordingly, the Clerk is DIRECTED to seal the court’s June 22, 2020, order

 3   (Dkt. # 138).

 4          In the event settlement is not perfected, any party may move to reopen the case,

 5   provided such motion is filed within 60 days of the date of this order. Any trial date and

 6   pretrial dates previously set are hereby VACATED.

 7          Dated this 4th day of January, 2021.

 8

 9                                                     A
                                                       JAMES L. ROBART
10
                                                       United States District Judge
11

12

13

14

15

16

17

18

19

20

21

22


     ORDER - 2
